De Courcy, J.
It was undisputed that the electric car was in motion when the plaintiff stepped to the ground. It was slowing down without any unusual jolt or jar, and came to a stop from four to twelve feet farther on, according to the varying estimates of the witnesses.
The car was equipped with pneumatic doors, which opened by sliding into a recess in the side of the body of the car and were operated by the motorman. On the night of the accident, after one of the passengers gave the signal to stop, the plaintiff and three other passengers walked to the rear end of the car. Her witness, one Dominey, who walked beside her, testified that when *86they got out on the platform, “the door was just sliding open;” but the plaintiff said that the door was then “in.” She proceeded down the two steps and to the ground, thinking, as she testified, that the car was at a stop.
Taking the testimony in its most favorable aspect for the plaintiff, there was no evidence of the alleged negligence on the part of the conductor “in not warning her that the car had not stopped.” He was in the body of the car, and it does not even appear that he knew or had reason to suppose that the plaintiff would attempt to alight from the car while it was in motion. And see Brightman v. Union Street Railway, 167 Mass. 113, 115; Coneton v. Old Colony Street Railway, 212 Mass. 28, 30; Mabry v. Boston Elevated Railway, 214 Mass. 463.
The main contention of the plaintiff is that the motorman was negligent because he opened the door before the car had come to a full stop. We should be slow to say, in these days of rapid transit, that the mere opening of a door before the car comes to a full stop, not done in violation of a rule of the defendant, could be considered evidence of negligence. See Hannon v. Boston Elevated Railway, 182 Mass. 425. But, aside from that, on the facts disclosed the opening of the door and the announcement of the name of the next stop plainly did not warrant a finding that the plaintiff was invited to alight from a moving car. England v. Boston & Maine Railroad, 153 Mass. 490. See Oddy v. West End Street Railway, 178 Mass. 341; Fletcher v. Boston & Maine Railroad, 187 Mass. 463.
The exceptions to the exclusion of evidence not having been argued, it is enough to say that an examination of them discloses no reversible error. The plaintiff was allowed to show, as bearing on her due care, that customarily or usually the doors were not opened until these cars had come to a full stop, and that at the time of the accident she thought the car was at a stop.
As the evidence would not warrant a finding of negligence on the part of the defendant, it is unnecessary to consider the question of the plaintiff’s due care.

Exceptions overruled.